Opinion by
Mb. Justice Elkin,
This case comes before us venerable with age. The original bill was filed March 21, 1879, and from that time to the present the questions involved have been before the masters, the court below and here for consideration and determination. Most of the original counsel connected with the case have departed this life, and the two principal litigants are now numbered with the dead.
It could serve no useful purpose to undertake a review in detail of the complicated partnership accounts extending over a period of about forty years. This work has been done by expert accountants, and by able counsel representing the parties to the controversy. We are not inclined to disturb the findings of fact nor the conclusions of law stated by the masters and approA^ed by the court below, except in one particular Avherein Ave believe there was error. When the original account was filed in 1885 the accounting partner Avas credited Avith interest on certain sums of money withdrawn by the other partner, as follows, to wit: on $3,119.55 from November 30, 1871, 13 years, 11 months, $2,604.82; on $75.00 from April 8, 1872, 13 years, 6 months and 22 days, $61.02; on $115.83 from July 8, 1872, 13 years, 3 months and 22 days, $92.51; on $150 from October 8, 1872,13 years and 22 days, $117.55; total $2,875.50.
We have examined the testimony Avith care, but haAre not *597been convinced that the interest charged is justifiable under the circumstances. The accounting partner had the exclusive control of the finances and business of the firm, had made no demand for a settlement and no claim for interest on the amounts withdrawn and on which interest was allowed. The general rule is that interest will not be allowed on partnership accounts until there has been a settlement of the same. It is true this court has frequently said that the allowance or refusal of interest in the settlement of partnership accounts depends upon the circumstances of each particular case : Gyger’s Appeal, 62 Pa. 73; Grubb’s Appeal, 66 Pa. 117; Jones v. Farquhar, 186 Pa. 386; Brenner v. Carter, 203 Pa. 75; Kelley v. Shay, 206 Pa. 215. In some of these cases the rule has been recognized that the defendant will not be charged with interest on overdrafts where there is no evidence óf an agreement to pay interest and where it appears that the liquidating partner who was acquainted with the account never made demand on the defendant for settlement or for interest until he filed his bill after the dissolution of the partnership. Interest should not be allowed on partnership accounts before there has been an accounting or settlement of the same, unless under the peculiar facts and circumstances surrounding the case the equities demand that interest be charged. In the case at bar we do not discover such peculiar facts or circumstances as would justify a departure from the general rule. There was no agreement to pay interest between the partners. No demand was made by the defendant for settlement of the account, the payment of balances, or for interest on the same before the bill was filed. Under these facts the masters and the court below erred in allowing the accounting partner in the account filed in 1885 interest amounting, as above stated, to $2,875.50. This sum should be deducted from the balance found due at that time, and the interest charged upon said sum after 1885, in the later accounts, should also he deducted. All of the remaining assignments of error are overruled.
Decree reversed and it is ordered and directed that the record be remitted to the court below to be modified and corrected in accordance with this opinion.